                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                          MILWAUKEE DIVISION

KAREN KREBS,                                     )
                                                 )
               Plaintiff,                        )
                                                 )      No. 2:19 CV 634
          v.                                     )
                                                 )
MICHAEL D. GRAVELEY, in his official             )
capacity as the District Attorney of             )
Kenosha County, Wisconsin,                       )      Judge
                                                 )
               Defendant.                        )

                                     COMPLAINT

    Plaintiff Karen Krebs,1 through counsel, complains against Defendant Michael

Graveley, in his official capacity as District Attorney of Kenosha County Wisconsin,

as follows:

                                  Nature of the Case

    1.   Wisconsin law makes it a felony for anyone who is required to register as a

sex offender with the state of Wisconsin to legally change his or her name. Wis.

Stat. §301.47(2)(a) (hereinafter “the name-change statute” or “the statute”). A

person who changes his or her name in contravention of the statute is subject to

criminal prosecution and penalties including imprisonment for up to six years

and/or a fine of up to $10,000.00. Wis. Stat. §939.50.




1  Plaintiff’s legal name is Kenneth Krebs. As explained in full below, Plaintiff is a
transgender woman who has used the name Karen since the 1990s. Plaintiff has been
prohibited from legally changing her name pursuant to the statute challenged herein.
References in this complaint to Plaintiff use her preferred name and gender pronouns.



          Case 2:19-cv-00634-JPS Filed 05/01/19 Page 1 of 5 Document 1
   2.    Plaintiff Karen Krebs wishes to change her name, but is prohibited from

doing so pursuant to the name-change statute. She contends that the statute, on its

face and as applied to her, violates the First Amendment of the United States

Constitution. Plaintiff seeks injunctive relief and declaratory relief.

                              Jurisdiction and Venue

   3.   Jurisdiction is proper in this court pursuant to 28 U.S.C. §1331 because this

action arises under federal law. Specifically, this case arises under 42 U.S.C. §1983

and alleges violations of the First Amendment of the United States Constitution.

   4.   Venue is proper in this district pursuant to 28 U.S.C. §1391(b), as the

events giving rise to Plaintiff’s claims occurred in the Eastern District of Wisconsin.

   5.   Declaratory relief is authorized under 28 U.S.C. §2201. A declaration of law

is necessary and appropriate to determine the respective rights and duties of

parties to this action.

                                     The Parties

   6.   Plaintiff Karen Krebs is a resident of Kenosha, Wisconsin.

   7.   Defendant Michael Graveley is the district attorney for Kenosha County.

Graveley is sued in his official capacity. Pursuant to Wis. Stats. § 978.05, Graveley

is responsible for “prosecut[ing] all criminal actions before any court” within

Kenosha County. Graveley is thus the individual ultimately responsible for

enforcement of the name-change law against Krebs.




                                       2
         Case 2:19-cv-00634-JPS Filed 05/01/19 Page 2 of 5 Document 1
                                      Relevant Facts

   8.      Plaintiff Karen Krebs is a transgender woman. At birth, Karen was given

the name Kenneth Krebs. She has not used that name since she came out as

transgender in 1999.

   9.      Because of a 1992 conviction, Plaintiff is required to register as a sex

offender with the state of Wisconsin for the rest of her life. Thus, she is permanently

prohibited from legally changing her name to Karen pursuant to the name-change

statute.

   10. Plaintiff wants to legally change her name, but she refrains from seeking to

do so because of the threat of arrest and criminal prosecution for violation of the

name-change statute.

   11. Not being able to legally change her name to comport with her identity

causes numerous problems in Plaintiff’s life, including the following.

   (a) Plaintiff considers the name Karen to be of central importance to her self-

        expression and identity. Not having an official ID that matches her identity

        causes Plaintiff embarrassment and distress.

   (b) The name Kenneth still appears on all of Plaintiff’s official documents,

        including her state ID, banking documents, medical records, tax forms, and

        her mail. This causes confusion and raises questions whenever Plaintiff

        applies for a job, interacts with medical professionals, or seeks to manage her

        personal finances.




                                          3
            Case 2:19-cv-00634-JPS Filed 05/01/19 Page 3 of 5 Document 1
   (c) Not having an official ID that matches her identity forces Plaintiff to explain

       the fact that she is transgender to strangers with whom she interacts at

       doctors’ offices, the bank, and pharmacies.

   12. Plaintiff does not seek to conceal her identity or her criminal record by

changing her name. In fact, the law prevents her from doing so. Wis. Stat.

§301.47(2)(b) requires a registrant to report any name by which he or she

“identif[ies] him or herself” to the registration authorities. Plaintiff has always

complied with that rule and reports both “Kenneth” and “Karen” to the state sex

offender registry. Thus, if an individual searches the registry for “Karen Krebs,”

“Kenneth Krebs” or simply for the last name “Krebs,” Plaintiff’s listing on the

registry is returned as a result.

   13. If Plaintiff is permitted to legally change her name, she would still register

both the name she was given at birth and her legal name with the state’s sex

offender registry.

                                        COUNT I
                           42 U.S.C. §1983 – First Amendment

   14. Plaintiff realleges and reincorporates, as though fully set forth herein, each

and every allegation above.

   15. The name-change statute violates the First Amendment both on its face and

as applied to Plaintiff.

   WHEREFORE, Plaintiff respectfully requests that this Court:

        (a)   issue a preliminary and then permanent injunction prohibiting
              Defendant from enforcing the name-change statute against Plaintiff
              and the members of the class;



                                       4
         Case 2:19-cv-00634-JPS Filed 05/01/19 Page 4 of 5 Document 1
       (b)   issue a declaratory judgment that the name-change statute violates
             the First Amendment;

       (c)   enter judgment for reasonable attorney’s fees and costs incurred in
             bringing this action; and

       (d) grant Plaintiff any other relief the Court deems appropriate.


   Plaintiff demands trial by jury.



                                       Respectfully submitted,


                                       /s/ Adele D. Nicholas
                                       /s/ Mark G. Weinberg
                                       Counsel for Plaintiff


Law Office of Adele D. Nicholas
5707 W. Goodman Street
Chicago, Illinois 60630
847-361-3869

Law Office of Mark G. Weinberg
3612 N. Tripp Avenue
Chicago, Illinois 60641
(773) 283-3913




                                       5
         Case 2:19-cv-00634-JPS Filed 05/01/19 Page 5 of 5 Document 1
